Citation Nr: 1520689	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-24 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), and depression.

2.  Entitlement to the award of nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for paranoid schizophrenia and PTSD, and denied entitlement to nonservice-connected pension benefits.  

In addition to the Veteran's claimed PSTD and schizophrenia, the record additional notes symptoms indicative of depression.  A claim for service connection for a psychiatric disorder is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Thus, as reflected on the title page, the Board has condensed the service connection claims on appeal into one claim, and has broadened that claim to include any current psychiatric disability.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1. The Veteran is currently incarcerated.

2. The Veteran served honorably for more than 90 days during a period of war; he was discharged under honorable conditions; he is permanently and totally disabled; and, resolving reasonable doubt, he meets the income and net worth requirements for pension.



CONCLUSION OF LAW

The basic eligibility criteria for the award of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to pension benefits was denied based on the Veteran's incarceration under 38 C.F.R. § 3.666.  That regulation prohibits payment of pension benefits to a veteran while incarcerated for a felony after the 61st day of incarceration.  The regulation implements 38 U.S.C.A. § 1505 (West 2014).

The Federal Circuit and Veterans Court have issued decisions upholding the denial of pension benefits where 38 C.F.R. § 3.666 was applicable.  Latham v. Brown, 4 Vet. App. 265 (1993), affd., 11 F.3d 1070 (Fed. Cir. 1993) (table).  More recently, in the context of eligibility for VA compensation benefits, the Federal Circuit has drawn a distinction between the "award" of benefits and the "payment" of benefits.  Snyder v. Nicholson, 489 F.3d 1213, 1218 (Fed. Cir. 2007).  There is no precedent on the question of whether the "award" of pension is also distinct from the "payment" of pension.  A single judge, and hence non-precedential, decision of the Veterans Court, has held that the analysis from Snyder would apply to pension benefits.  Valcher v. Shinseki, 2013 WL 6669173 (Vet. App. 2013) (Pietsch, Judge).

It is not in dispute in the instant case that as of the date of his claim for pension the Veteran had been incarcerated for more than 61 days for commission of a felony, and has remained incarcerated since that date.  It is thus clear that he is not eligible for "payment" of pension benefits.  Given current court decisions; however, it appears that he would be eligible for the "award" of pension benefits.

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war; who meets certain net worth and income requirements; and, who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  

A veteran deemed disabled by the Commissioner of the Social Security Administration (SSA) for purposes of administering SSA benefits, is considered permanently and totally disabled for VA pension benefits purposes.  38 C.F.R. § 3.3(a)(3)(vi)(B)(2).

Here, the record clearly shows that the Veteran met the service requirement, having served honorably for more than three years during a period of war.  

Prior to his incarceration, he received SSA disability benefits.  Under these facts, the Veteran currently meets the basic eligibility requirements for the "award" of non-service connected pension benefits, and thus, entitlement to the benefit is granted.  38 U.S.C.A. §§ 1513, 152; 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.666.


ORDER

Basic eligibility for the award of nonservice-connected pension is granted.


REMAND

The Veteran has contended that he was medically evacuated from Vietnam and underwent treatment at Darnell Army Medical Center.  This treatment is not reflected in his service treatment records (STRs).  VA has a duty to search for the records of treatment reported by the Veteran.  Cf. 38 C.F.R. § 3.159(c) (2014).

The medical evidence reflects diagnoses of psychiatric disabilities including PTSD and paranoid schizophrenia.   The Veteran voiced complaints of nervous problems on his June 1972 separation examination.  Additionally, he has attributed PTSD to his Vietnam service.  A VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination request was cancelled due to the Veteran's incarceration, and an apparent lack of permission for a VA examiner to examine the Veteran at his prison facility.  The duty to assist incarcerated veterans, however, requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191; see also VA's Adjudication Procedure Manual at M21-1MR, Part III, Subpart iv.3.A.11.d.  

Accordingly, this claim is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's service treatment records, to specifically include documentation of his evacuation from Vietnam and treatment at Darnall Army Hospital, is associated with the claims file.

2.  Verify the period of the Veteran's incarceration, and, after obtaining authorization, obtain any recent mental health treatment records from his prison facility.

3.  Thereafter, if the Veteran remains incarcerated, attempt to schedule him for a VA mental health examination with a psychologist or psychiatrist in accordance with the procedures outlined at M21-1MR, Part III, Subpart iv.3.A.11.d.  Otherwise, schedule him for a VA mental health examination with a psychologist or psychiatrist in accordance with regular procedures.  

The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must determine whether the Veteran meets diagnostic criteria for a diagnosis of PTSD, paranoid schizophrenia, depression, and/or any other current psychiatric disorder, or whether he has properly met such diagnostic criteria for any such disorder since December 1993.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the Veteran's reported stressors while serving in the Vietnam. 

If PTSD is diagnosed, the examiner should specifically identify the stressor(s) upon which such diagnosis is based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address the Veteran's report of having nervous trouble during his June 1972 separation examination, and his May 1977 statement contained within his STRs wherein he affirmed having mental instability during service.

4.  If PTSD is diagnosed on the basis of a non-combat stressor for which credible supporting is missing; the AOJ should attempt to find such evidence.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


